DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1 and 3-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (“Zero-crossing detecting method and achievement based on primary-side controlled flyback structure”) in view of Zhou (US PGPUB 2013/0300400).
Regarding claim 1, Figure 3 of Liu discloses a drive circuit with zero-crossing detection function, comprising:
a power switch transistor [MO], a pull-up drive transistor [MP], and a first pull-down drive transistor [MN]
a drain terminal of the power switch transistor [VDRAIN] is connected to an output terminal of an inductor in a switching power supply [LP], a source terminal of the power switch transistor is grounded via a current sampling resistance [RS], so as to control an output voltage through a turn-on and a cut-off of the power switch transistor [MO], a parasitic capacitance between the drain terminal and a gate terminal of the power switch transistor is coupled to a drop signal after the inductor is demagnetized [CP]
the gate terminal of the power switch transistor is connected to a power supply voltage via the pull-up drive transistor [MP], and a control terminal of the pull-up drive transistor is connected to a first drive signal to provide a pull-up current for the gate terminal of the power switch transistor during turning on the power switch transistor [gate of MP]
the gate terminal of the power switch transistor is grounded via the first pull-down drive transistor [MN], a control terminal of the first pull-down drive transistor is connected to a second drive signal to provide a first pull-down current for the gate terminal of the power switch transistor during an initial stage of turning off the power switch transistor [gate of MN]
Liu does not explicitly disclose
a second pull-down drive transistor
the gate terminal of the power switch transistor is grounded via the second pull-down drive transistor
a control terminal of the second pull-down drive transistor is connected to a third drive signal to provide a second pull-down current for the gate terminal of the power switch transistor during turning off the power switch transistor
wherein, the first pull-down current is greater than the second pull-down current
Figure 3C of Zhou discloses 
a second pull-down drive transistor [paragraph 35]
grounded via the second pull-down drive transistor [paragraph 35]
a control terminal of the second pull-down drive transistor is connected to a third drive signal to provide a second pull-down current [paragraph 35]
wherein, the first pull-down current is greater than the second pull-down current [paragraph 35]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a second pull-down drive transistor as taught by Zhou in the circuit of Liu for the purpose of increasing the accuracy of zero-crossing detection, as implied by Zhou [paragraph 35], since it would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 3, the combination of Liu and Zhou, as applied to claim 1, does not explicitly disclose wherein the pull-up drive transistor is an NMOS transistor, a drain terminal of the pull-up drive transistor is connected to the power supply voltage, a source terminal of the pull-up drive transistor is connected to the gate terminal of the power switch transistor, a gate terminal of the pull-up drive transistor is connected to the first drive signal; when the first drive signal is at a high level, the pull-up drive transistor is turned on to provide a pull-up current for the gate terminal of the power switch transistor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of the combination of Liu and Zhou, as applied to claim 1, by substituting the PMOS of Liu with an NMOS as a matter of simple design-choice, since it was well-known in the art to use NMOS transistors in place of PMOS transistors and would have been a matter of simple substitution of one known element for another to obtain predictable results. 

Regarding claim 4, the combination of Liu and Zhou, as applied to claim 1, discloses wherein the first pull-down drive transistor is an NMOS transistor, a drain terminal of the first pull-down drive transistor is connected to the gate terminal of the power switch transistor, a source terminal of the first pull-down drive transistor is grounded, and a gate terminal of the first pull-down drive transistor is connected to the second drive signal; when the second drive signal is at a high level, the first pull-down drive transistor is turned on to provide a first pull-down current for the gate terminal of the power switch transistor [MN Figure 3 Liu].

Regarding claim 5, the combination of Liu and Zhou, as applied to claim 1, discloses wherein the second pull-down drive transistor is an NMOS transistor, a drain terminal of the second pull-down drive transistor is connected to the gate terminal of the power switch transistor, a source terminal of the second pull-down drive transistor is grounded, and a gate terminal of the second pull-down drive transistor is connected to the third drive signal; when the third drive signal is at a high level, the second pull-down drive transistor is turned on to provide a second pull-down current for the gate terminal of the power switch transistor [paragraph 35 Zhou].

Regarding claim 6, the combination of Liu and Zhou, as applied to claim 1, does not explicitly disclose wherein a turn-on time of the first pull-down drive transistor is 0ns to 1000ns.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of the combination of Liu and Zhou, as applied to claim 1, by using a turn-on time of the first transistor of 0ns to 1000ns as a matter of simple design-choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 7, the combination of Liu and Zhou, as applied to claim 1, does not explicitly disclose wherein a size of the first pull-down drive transistor is 10 to 100 times larger than that of the second pull-down drive transistor.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of the combination of Liu and Zhou, as applied to claim 1, by using a first pull-down transistor that is 10 to 100 times larger than the second pull-down transistor as a matter of simple design-choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  

Regarding claim 8, the combination of Liu and Zhou, as applied to claim 1, discloses wherein the drive circuit with zero-crossing detection function further comprises a comparator, an input terminal of the comparator is connected to the gate terminal of the power switch transistor and a voltage reference, respectively, so as to convert a detected drop signal after the inductor is demagnetized into a logical signal [Figure 2 Liu].

Regarding claim 9, Figure 3 of Liu discloses a zero-crossing detection method, applied to a switching power supply circuit operating in critical conduction mode, wherein the zero-crossing detection method at least comprises:
when an inductor [LP] starts to discharge, a first pull-down current [MN] pulls down a gate terminal of a power switch transistor, such that the power switch transistor is in a cut-off state [MO]
when the inductor ends discharging, a parasitic capacitance between a drain terminal and a gate terminal of the power switch transistor is coupled to a drop signal after the inductor is demagnetized [CP]
when the drop signal is detected pull-up current pulls up the gate terminal of the power switch transistor, such that the power switch transistor is in a turn-on state, and the inductor starts to charge [MP]
Liu does not explicitly disclose 
a first pull-down current and a second pull-down current jointly pull down
after a set time, the first pull-down current is turned off, the second pull-down current continues to pull down the power switch transistor, and the power switch transistor is still in a cut-off state
wherein, the set time is shorter than a discharge time of the inductor
Figure 3C of Zhou discloses 
a first pull-down current and a second pull-down current jointly pull down [paragraph 35]
after a set time, the first pull-down current is turned off, the second pull-down current continues to pull down [paragraph 35]
wherein, the set time is shorter than a discharge time [paragraph 35]
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a second pull-down current as taught by Zhou in the method of Liu for the purpose of increasing the accuracy of zero-crossing detection, as implied by Zhou [paragraph 35], since it would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Regarding claim 10, the combination of Liu and Zhou, as applied to claim 9, does not explicitly disclose wherein the set time is 0ns to 1000ns.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Liu and Zhou, as applied to claim 9, by using a set time of 0ns to 1000ns as a matter of simple design-choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 11, the combination of Liu and Zhou, as applied to claim 10, does not explicitly disclose wherein the set time is 400ns to 500ns.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Liu and Zhou, as applied to claim 10, by using a set time of 400ns to 500ns as a matter of simple design-choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Regarding claim 12, the combination of Liu and Zhou, as applied to claim 10, does not explicitly disclose wherein the first pull- down current is 10 to 100 times of the second pull-down current.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of the combination of Liu and Zhou, as applied to claim 10, by using a first pull-down current 10 to 100 times of the second pull-down current as a matter of simple design-choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. 

Regarding claim 13, the combination of Liu and Zhou, as applied to claim 9, discloses wherein the drop signal is coupled to the gate terminal of the power switch transistor, then is compared with a voltage reference, when the coupling signal of the drop signal is smaller than the voltage reference, the zero-crossing detection signal takes effect, and the pull-up current is formed [Figure 2 Liu].

Regarding claim 14, the combination of Liu and Zhou, as applied to claim 5, does not explicitly disclose wherein a turn-on time of the first pull-down drive transistor is 0ns to 1000ns.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the circuit of the combination of Liu and Zhou, as applied to claim 5, by using a turn-on time of the first transistor of 0ns to 1000ns as a matter of simple design-choice, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Liu et al (“Zero-crossing detecting method and achievement based on primary-side controlled flyback structure”) in view of Zhou (US PGPUB 2013/0300400) as applied to claim 1 above, and further in view of Xu et al (US PGPUB 2015/0214829).
Regarding claim 2, the combination of Liu and Zhou, as applied to claim 1, does not explicitly disclose wherein an input terminal of the inductor is connected to an input voltage, the two terminals of the inductor are connected in parallel to a freewheeling diode, a cathode of the freewheeling diode is connected to the input terminal of the inductor, and an anode of the freewheeling diode is connected to the output terminal of the inductor.
Figure 1 of Xu discloses wherein an input terminal of the inductor is connected to an input voltage [Np/Lm], the two terminals of the inductor are connected in parallel to a freewheeling diode, a cathode of the freewheeling diode is connected to the input terminal of the inductor, and an anode of the freewheeling diode is connected to the output terminal of the inductor [D].
Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have included a freewheeling diode as taught by Xu in the circuit of the combination of Liu and Zhou, as applied to claim 1, for the purpose of suppressing voltage and current transients, as implied by Xu [paragraph 24], since it would have been a matter of applying a known technique to a known device ready for improvement to yield predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tomi S Skibinski whose telephone number is (571)270-7581.  The examiner can normally be reached on Mon. - Fri. 10am - 8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lincoln Donovan can be reached on (571)272-1988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TOMI SKIBINSKI/Primary Examiner, Art Unit 2842